ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Utility Systems Solutions, Inc.                 ) ASBCA No. 62867
                                                )
Under Contract No. W9126G-17-C-0053             )

APPEARANCE FOR THE APPELLANT:                      Maria L. Panichelli, Esq.
                                                    McCarter & English, LLP
                                                    Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Brian D. Payton, Esq.
                                                   Alexandria P. Tramel, Esq.
                                                   Blake M. Hedgecock, Esq.
                                                    Engineer Trial Attorneys
                                                    U.S. Army Engineer District, Fort Worth

                                  ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: September 19, 2022



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62867, Appeal of Utility Systems
Solutions, Inc., rendered in conformance with the Board’s Charter.

       Dated: September 19, 2022




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals